Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
					    REJECTION
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Locklin et al (US 2021/0198516 A1).
The filing date of Provisional Applications for US 2021/0198516 A1 is before the effective filing date of the claimed invention. 
Locklin et al teach UV light curable ([0011]) coatings comprising copolymers comprising a pendant zwitterionic group and a pendant photoreactive group (i,e., In re Arkley, 455 F2d 586, 172 USPQ 524 (CCPA 1972); In re Petering, 301 F2d 676, 133 USPQ 275 (CCPA 1962).   At least the wound dressing and endotracheal tubes would be expected to contact blood.
Locklin et al teach various methods of coatings such as spin coating and spray coating in [0083].  The various medical devices comprising various polymers coated with the copolymers comprising a pendant zwitterionic group and a pendant photoreactive group would be expected to inhibit or prevent leaching of a plasticizer from a surface of the medical devices.
Thus, the instant invention lacks novelty.

Claims 1, 2 and 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al (Photoreactive Polymer bearing zwitterionic phosphorylcholine Group for Surface Modification of Biomaterials, ACS Appl. Mater. Interfaces 2015, 7, 17489-17498).
Lin et al teach a plasticized medical grade polyvinyl chloride coated with photoreactive polymers bearing zwitterionic phosphorylcholine and benzophenone    See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Thus, the instant invention lacks novelty.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (Photoreactive Polymer bearing zwitterionic phosphorylcholine Group for Surface Modification of Biomaterials, ACS Appl. Mater. Interfaces 2015, 7, 17489-17498) as applied to claims 1, 2 and 6-9 above, and further in view of Locklin et al (US 2021/0198516 A1).
The instant claims 4 and 5 further recite various methods of coating over Lin et al.
Locklin et al teach various methods of coatings such as spin coating and spray coating in [0083].  
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known methods of coatings such as spin coating and spray coating taught by Locklin et al in Lin et al absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claim 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Locklin et al (US 2021/0198516 A1) in view of Lamba et al (In vitro investigation of the blood response to medical grade PVC and the effect of heparin in the blood response, Biomaterials 21 (2000) 89-96).
Lamba et al teach plasticized medical grade polyvinyl chloridse useful for blood storage bags and blood tubing is in abstract and Introduction.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the plasticized medical grade polyvinyl chloride taught by Lamba et al in Locklin et al as the substrate for medical devices since polymeric medical devices comprising the plasticizer for flexibility is well-known as taught by Lamba et al absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

				    OBJECTION
Claims 11 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

			     EXAMINER’S COMMENT
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Labib et al (US 2020/0138708 A1) teaches catheters obtained from various polymers such as polyurethane in [0527].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





THY/Jan. 1, 2022                                                  /TAE H YOON/                                                                             Primary Examiner, Art Unit 1762